Citation Nr: 9911613	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  95-33 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to an increased rating for pseudofolliculitis 
barbae and seborrheic dermatitis of the face and scalp, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1971 
to July 1974.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from June 1992 and July 1995 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board initially notes that the RO provided the veteran in 
March 1998 with the appropriate form to claim entitlement to 
a total rating based on unemployability due to service-
connected disability; the record reflects that the veteran 
did not thereafter complete and return the form.

The Board further notes that the veteran submitted a VA Form 
9 in August 1993 on which he checked the appropriate boxes to 
request a hearing before a traveling member of the Board, but 
also stated that he desired a hearing before a hearing 
officer at the RO; the veteran was subsequently afforded two 
local hearings before hearing officers.  In September 1995 
the veteran indicated that he did not desire a Board hearing, 
although he suggested that he might request such a hearing at 
a later date.  In a March 1997 Supplemental Statement of the 
Case the RO requested the veteran to clarify what type of 
hearing, if any, he still desired.  In response, the veteran 
requested a hearing at the RO before a hearing officer; he 
was provided such a hearing in April 1998.  The Board 
therefore concludes that the veteran does not currently 
desire a hearing before a member of the Board.





REMAND

The Board initially notes that the veteran filed a timely 
substantive appeal with respect to a June 1992 rating 
decision denying his original claim for entitlement to 
service connection for low back disability.  The issues on 
appeal are therefore correctly listed on the title page of 
this action.

The Board also notes that the veteran has raised the issues 
of entitlement to service connection for nerve disability and 
additional skin disability; the RO has not adjudicated these 
claims.

With respect to his service-connected pseudofolliculitis 
barbae and seborrheic dermatitis of the face and scalp, the 
veteran essentially contends that his disability is 
significantly disfiguring and also that the medications 
required to treat his disability significantly impair his 
ability to function.  The record reflects that the veteran 
was afforded a VA examination in April 1997.  The Board notes 
that while the examiner at that time made findings with 
respect to scaling and erythema, the examiner did not discuss 
the extent of any disfigurement associated with the veteran's 
disability.  Moreover, the examiner did not address the 
impact of the veteran's disability on his ability to work.

The Board lastly notes that the veteran is in receipt of 
disability benefits from the Social Security Administration 
(SSA).  Medical records for the veteran in SSA's possession 
are potentially relevant to the instant appeal and should be 
obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested 
to submit medical evidence linking 
his current low back disability to 
service.  The RO should also contact 
the veteran and request that he 
identify specific names, addresses, 
and approximate dates of treatment 
for all health care providers, 
private and VA, who may possess 
additional records pertinent to his 
claims.  When the requested 
information and any necessary 
authorizations have been received, 
the RO should attempt to obtain 
copies of all pertinent records 
which have not already been 
obtained.

2.  The RO should attempt to obtain 
a copy of the SSA decision awarding 
the veteran disability benefits, as 
well as copies of the record upon 
which the veteran's award of SSA 
disability benefits was based, and 
copies of records associated with 
any subsequent disability 
determinations by the SSA. 

3.  Thereafter, the RO should 
arrange for a VA dermatological 
examination of the veteran by a 
physician with appropriate expertise 
to determine the nature and extent 
of impairment from the veteran's 
service-connected pseudofolliculitis 
barbae and seborrheic dermatitis of 
the face and scalp, and the nature, 
extent and etiology of any other 
skin disorder present.  The 
examination should be performed, to 
the extent possible, when the skin 
disability is in an active stage.  
The examiner should describe the 
size, shape, color, and location of 
all lesions and scars associated 
with the veteran's skin disability, 
and any affected area should be 
described in detail including the 
extent of involvement, ulceration, 
exfoliation, crusting and 
disfigurement.  If any skin 
disorders other than the service-
connected pseudofolliculitis barbae 
and seborrheic dermatitis of the 
face and scalp are identified, the 
examiner should provide an opinion 
as to whether it is at least as 
likely as not that any such 
disorders, including pruritus, are 
etiologically related to service or 
service-connected disability.  To 
the extent possible, the examiner 
should distinguish the 
manifestations of the service-
connected pseudofolliculitis barbae 
and seborrheic dermatitis of the 
face and scalp from those of any 
other skin disorders present.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  The 
rationale for all opinions expressed 
should be explained.  The claims 
file, including a copy of this 
REMAND, must be made available to 
the physician prior to the 
examination of the veteran for 
proper review of the medical 
history.  The examination report is 
to reflect whether such a review of 
the claims file was made.  The 
examination report must be typed.

4.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  Then, the RO 
should undertake any other indicated 
development, adjudicate the issues 
of entitlement to service connection 
for nerve disability and additional 
skin disability, including pruritus, 
and readjudicate the issues of 
entitlement to service connection 
for low back disability and to an 
increased rating for 
pseudofolliculitis barbae and 
seborrheic dermatitis of the face 
and scalp.  The RO should also 
consider whether the case should be 
forwarded to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration.

5.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, or if a timely Notice 
of Disagreement is received with 
respect to any other matter, the RO 
should issue a Supplemental 
Statement of the Case and inform the 
veteran of any issue with respect to 
which further action is required to 
perfect an appeal; the veteran and 
his representative should be 
provided an appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 






remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

